Filed 3/7/13 Mariah Y. v. Super. Ct. CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

MARIAH Y.,
                   Petitioner,
                                                                                       F066516
         v.
                                                                     (Super. Ct. Nos. 516266, 516267 &
THE SUPERIOR COURT OF                                                             516268)
STANISLAUS COUNTY,

                   Respondent;                                                     OPINION

STANISLAUS COUNTY COMMUNITY
SERVICES AGENCY,

                   Real Party in Interest.


                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Ann Q.
Ameral, Judge.
         Mariah Y., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-

        Before Cornell, Acting P.J., Detjen, J., and Peña, J.
       Mariah Y. (mother) in propria persona seeks an extraordinary writ (Cal. Rules of
Court, rule 8.452) from a juvenile court’s order terminating reunification services and
setting a Welfare and Institutions Code section 366.26 hearing as to her children, who
range in age from one to six years of age.1 Mother admits there were valid reasons for
the juvenile court’s decision and simply asks for a second chance. She does not claim the
juvenile court committed any prejudicial error in reaching its decision. On review, we
conclude mother’s petition is facially inadequate and will dismiss her petition.
                                      DISCUSSION
       The purpose of writ proceedings such as this is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) A court’s decision is
presumed correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) It is up to a
petitioner to raise specific issues and substantively address them. (§ 366.26, subd. (l).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal.4th 952, 994.)
       Because mother fails to raise any claim of juvenile court error, we will dismiss her
petition as facially inadequate.
                                      DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is immediately final
as to this court.




1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.

                                              2